Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1 and 17 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1 and 17 has been withdrawn. 
Claim 11 has been amended to now incorporate the limitations of claim 12, which was indicated as having allowable subject matter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11, 13-20 are allowed.
The most pertinent prior arts are Lam, Livingston and newly discovered prior art Gross US 4587849. In combination the prior arts teach the limitations of independent claims 1 and 17, but are silent regarding the limitation “wherein the tank and chamber are fluidically isolated”. This can be seen in the filed figures, specifically Figure 2, where the chamber 210A is isolated from tank 202 by membrane 206A. Both the tank and chamber contain a fluid, however these fluids do not interact due to the presence of the membrane. It is assumed that the coupling fluid in the tank does not flow or have an inlet/outlet to the chamber due the presence of the membrane. The Gross reference teaches both a tank, 41, and chamber, 41a, however there is a fluid port that connects the fluid in these 2 locations, therefore the tank and chamber are not . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863